Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the a).  However, there is no explanation or description of any particular structural feature(s) that would necessarily cause the holding structure 118 to release the second rotor 138 when stopper structure 107 is actuated.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 102
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagaito, US 8,210,950.   Fig. 6 shows a power transmission device comprising: 
an input-side rotary part (1, 111) to which a torque is inputted from an engine (col. 4, line 8); 
an output-side rotary part (2, 114-122) including a first rotor (114) and a second rotor (121), the first rotor configured to be rotatable relative to the input-side rotary part, the first rotor configured to be rotatable unitarily with the input-side rotary part at greater than or equal to a predetermined relative rotational angle, the second rotor configured to be rotatable unitarily with the first rotor, the second rotor configured to be rotatable relative to the first rotor at greater than or equal to the predetermined relative rotational angle (col. 4, lines 20-23);
a damper part (4) configured to elastically couple the input-side rotary part and the output-side rotary part,
a stopper structure (113) configured to restrict the input-side rotary part and the first rotor from rotating relative to each other at greater than or equal to the predetermined relative rotational angle (angle at which springs 113 are fully compressed); and

wherein the holding part is further configured to release holding of the first rotor and the second rotor at greater than or equal to the predetermined relative rotational angle ((col. 4, lines 20-23);
wherein Fig. 6 shows the second rotor (121) is provided on the first rotor (114) through the holding part (5),
wherein the second rotor is rotated relative to the first rotor in a rotational direction of the first rotor at greater than or equal to the predetermined relative rotational angle (col. 4, lines 20-23),
wherein the damper part is further configured to elastically couple the input-side rotary part and the first rotor.
 
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornig, US 4,114,472.   Hornig discloses a power transmission device comprising: 
an input-side rotary part (10, 11) to which a torque is inputted from an engine; 
an output-side rotary part (13, 14, 20) including a first rotor (13) and a second rotor (24), the first rotor configured to be rotatable relative to the input-side rotary part, the first rotor configured to be rotatable unitarily with the input-side rotary part at greater than or equal to a predetermined relative rotational angle, the second rotor configured to be rotatable 
a damper part (12) configured to elastically couple the input-side rotary part and the output-side rotary part,
a stopper structure (15) configured to restrict the input-side rotary part and the first rotor from rotating relative to each other at greater than or equal to the predetermined relative rotational angle (angle at which soft rubber 15 is fully stressed); and
a holding part (6) configured to hold the first rotor and the second rotor so as to make the first rotor and the second rotor rotatable unitarily with each other at less than the predetermined relative rotational angle (this is so because the rubber 26 unlike the rubber 15, is not soft, and therefore will not stress when torque is not great enough to fully stress the soft rubber 15)
wherein the holding part is further configured to release holding of the first rotor and the second rotor at greater than or equal to the predetermined relative rotational angle (rubber 26 will stress to allow relative rotation after the soft rubber 15 is fully stressed);
wherein Fig. 1 shows the second rotor (24) is provided on the first rotor (13) through the holding part (5),
wherein the second rotor is rotated relative to the first rotor in a rotational direction (col. 4, line 51) of the first rotor at greater than or equal to the predetermined relative rotational angle,
wherein the damper part is further configured to elastically couple the input-side rotary part and the first rotor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doman discloses a power transmission device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Greg Binda/Primary Examiner, Art Unit 3679